Bardach v Weber (2016 NY Slip Op 07847)





Bardach v Weber


2016 NY Slip Op 07847


Decided on November 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 22, 2016

Mazzarelli, J.P., Sweeny, Andrias, Webber, Gesmer, JJ.


2249 101661/12

[*1]Jordan Bardach, et al., Plaintiffs-Appellants,
vMatthew G. Weber, et al., Defendants, Citrin Cooperman & Company, LLP, Defendant-Respondent.


Robert W. Georges, New York, for appellants.
Zuckerman Gore Brandeis & Crossman, LLP, New York (John K. Crossman of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Debra A. James, J.), entered July 23, 2015, deemed appeal from judgment, same court and Justice, entered August 7, 2015, dismissing the complaint as against defendant Citrin Cooperman & Company, LLP (CPLR 5501[c]), and, so considered, said judgment unanimously reversed, on the law, with costs, and the complaint reinstated.
The record fails to demonstrate as a matter of law that defendant Weber did not have apparent authority to enter into the transactions at issue (see FDIC v Providence Coll. , 115 F3d 136, 140 [2d Cir 1997]; Restatement [Second] of Agency § 27). Defendant Citrin, a full-service accounting firm, made Weber a partner. The services that Weber purported to perform for plaintiffs were within the purview of a Citrin partner. Weber met with plaintiffs at Citrin's office and communicated with them via his office email (i.e., the firm's email system and domain name). These facts raise the inference that Citrin conferred apparent authority on Weber for the transactions at issue
(see General Overseas Films, Ltd. v Robin Intl., Inc. , 542 F Supp 684, 689 [SD NY 1982], affd  718 F2d 1085 [2d Cir 1983]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 22, 2016
CLERK